NO. 07-09-0074-CR
                                                                              
                                                   IN THE COURT OF
APPEALS
 
                                       FOR THE SEVENTH DISTRICT OF
TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                            OCTOBER
25, 2010
                                            ______________________________
 
                                                      JAMES LYNN
CAMPBELL,
 
                                                                                                            Appellant
 
                                                                             v.
 
                                                        THE STATE OF
TEXAS, 
 
                                                                                                            Appellee
 
______________________________
 
                         FROM THE 47th DISTRICT COURT OF POTTER
COUNTY;
 
                                    NO. 57,233-A; HON. HAL MINER,
PRESIDING
                                           _______________________________
                                                                              
                                               ON ABATEMENT AND
REMAND
                                           _______________________________
 
Before QUINN, C.J., and CAMPBELL
and HANCOCK, JJ.
Appellant appeals from his conviction for possession of a
controlled substance.  The clerk’s
and reporter’s record have been filed.  Appellant
has requested an attorney to represent him on appeal, stating he is indigent.  Two attorneys, Maxwell Peck and Warren Clark,
have been appointed by the trial court to represent appellant in this
appeal.  However, neither attorney is
currently in private practice and therefore, cannot represent appellant.
Accordingly, we
abate this appeal and remand the cause to the 47th District Court of Potter
County (trial court) for further proceedings. 
Upon remand, the trial court shall determine, by reasonable evidentiary
procedure it selects, the following:
1.  whether appellant desires to prosecute the
appeal; 
         2.  whether appellant is indigent; and, if so,
3.  whether the appellant is entitled to the appointment of an
attorney due to his indigency. 
 
The trial court
is also directed to enter such orders necessary to address the aforementioned
questions.  So too shall it include its
findings on those matters (including the name, address, and phone number of any
attorney it may appoint to represent appellant in this appeal) in a
supplemental record and cause that record to be filed with this court by
November 24, 2010.  Should further time
be needed to perform these tasks, then same must be requested before November
24, 2010.  
It is so
ordered.
Per Curiam
Do not publish.